DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ERWIN PRZYCHODNY,
                             Appellant,

                                    v.

                       MATTRESS FIRM, INC.,
                            Appellee.

                              No. 4D18-622

                          [October 24, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE 15-015679.

  Jeanette Bellon of Bellon Law, P.A., Boca Raton, for appellant.

  Pamela A. Chamberlin of Mitrani, Rynor, Adamsky & Toland, P.A.,
Miami Beach, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.